Title: William Eustis to Thomas Jefferson, 24 May 1819
From: Eustis, William,Greenwood, Francis William Pitt
To: Jefferson, Thomas


          
            Dear Sir,
            Boston May 24th 1819.
          
          Mr Francis Greenwood, pastor of one of the most respectable congregations in Boston, in his travels for improvement in health and in knowlege, is desirous of being made known to Mr Jefferson; and as his parents & family have been for many years my neighbours, I take the liberty of becoming the medium of his communication with Monticello, availing myself of the occassion to renew my respectful regards, and best wishes that you may enjoy health and happiness, if not for a thousand, for many years to come. To Colo Randolph and family I also ask the favor to be respectfully presented.
          
            W. Eustis.
          
         